TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2019



                                      NO. 03-18-00185-CR


                               Charles Edward Smith, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction to reflect that the “Statute

for Offense” is “PC 30.02(a)(1), (3).”.     The judgment, as modified, is affirmed.       Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.